Citation Nr: 1708869	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for residuals of a fractured right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in May 2013 and November 2015.

The Veteran's statements may be construed as claims that he is unable to work due to his right ring finger disability.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case is appropriately addressed as part of the issue on appeal.  


FINDING OF FACT

The persuasive evidence of record demonstrates the Veteran's service-connected residuals of a fractured right ring finger is manifested by no more than limitation of motion to the individual digit without evidence of any actual amputation or painful scarring due to the in-service injury.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a fractured right ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in July 2007.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. The Veteran contends, in essence, that his March 1972 post-service industrial accident right ring finger injuries were either caused by or were more severe due to his prior in-service injury.  The December 2015 VA medical opinion obtained focused on the present clinical findings without addressing the historical medical evidence of record prior to the Veteran's intervening 1972 post-service occupational injury to the same finger.  However, the Veteran has provided no competent evidence in support of this claim, and the Board finds there is no reasonable possibility based upon the evidence of record that a retrospective medical as to this matter could assist the Veteran in substantiating his claim.  It is equally important to note that the December 2015 examiner determined that the residuals of the service and post-service finger injuries could not be distinguished, and that there were no actual objective residuals of a finger injury other than a slight reduction in range of motion and a hyperkeratotic nail.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The post-remand development is found to be substantially responsive to the directives identified.  The available medical evidence clearly demonstrates the baseline residuals of the in-service injury and show the more severe injuries sustained in the March 1972 accident.  Overall, the medical evidence is found to be sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

A disorder not listed in the rating schedule may be evaluated under a listing or diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  The Court has held that VA's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Diagnostic Code 5230 provides a 0 percent (noncompensable) rating for any limitation of motion to an individual third (ring) or fourth (little) digit (finger).  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The Veteran contends that he has residuals of a fractured right ring finger due to his service-connected disability that are more severe than the present noncompensable evaluation.  He also contends, in essence, that he had compensable residuals that were manifest as a result of his injury in service and that existed prior to his March 1972 post-service industrial accident.  He has further asserted that his post-service injuries to the right ring finger were either caused by or were more severe due to his prior in-service injury.  

Service treatment records show the Veteran sustained an injury to the right third finger in January 1962 when he caught his hand in a jet engine bracket mount.  The examiner noted he received a fracture to the tip of the finger and a puncture wound with a subungual hematoma to the nail.  A January 1962 X-ray study noted a comminuted fracture of the tufted portion of the distal phalanx of the finger (apparently misidentified as the fourth finger) with moderate separation of the fragments.  Subsequent treatment reports noted he was healing well.  The Veteran's March 1964 separation examination revealed a normal clinical evaluation of the upper extremities and skin with no identifying scars.  The examiner noted a fracture to the right finger (also apparently misidentified as the fourth finger) with no complications and no sequelae.

On VA examination in November 1965 the Veteran provided no complaints associated with his right ring finger injury.  An examination of the musculoskeletal system was normal and no diagnosis for a right finger disorder was provided.  A January 1966 rating decision established service connection for a right third finger fracture and assigned a 0 percent rating.  

A September 1972 private medical statement noted the Veteran sustained injuries in a March 1972 (post-service) accident with diagnoses including multiple fractures of the right ring finger distal phalanx, dislocation of the nail, and laceration of the distal phalanx with loss of circulation and necrosis of a small portion of the distal tuft and covering of skin.  It was noted that the injuries were repaired on the date of injury, that a portion of necrotic flap was removed in April 1972, and that five millimeters (mm) of bone tuft was removed in May 1972.  The following healing was uneventful, but a nail deformity persisted.  The physician summarized the final results and noted X-ray studies revealed the multiple fracture were healed with loss of five millimeters of distal tuft to the finger.  Exostosis was no longer present.  The right distal phalanx measured 1/2 centimeter shorter than the left.  The fingernail was deformed.  The distal interphalangeal joint was not involved and stiffness had resolved.  It was noted there was claimed "clumsiness" due to sensitivity of the finger and to a small area of anesthesia at the tip of the finger on the ulnar side.

VA treatment records dated in April 1980 noted the Veteran reported he had a crush injury to the right finger (apparently misidentified as the fourth finger) in service that never healed well with continuing numbness and tingling and that he had a second accident in 1972 to the same finger.  The examiner noted finger and nail deformity without evidence of redness or tenderness.  An X-ray study disclosed a previous compression fracture and noted the remainder of the osseous structure and joints were intact.  

On VA examination in August 2007 the Veteran complained of constant pain in the right ring finger that traveled up the hand and arm with crushing, aching, squeezing, burning, and sharp pain that was exacerbated by physical activity, stress, or even just bumping it.  He stated he had lasted worked in 1986 and that he had stopped working as a machinist because of his multiple joint pain.  The examiner noted the Veteran was right-hand dominant.  There were no constitutional signs of arthritis.  He had some difficulty on the right hand and was not able to approximate the tips of the fingers to the transverse crease of the palm and was not able to oppose the tips of the fingers on the right hand.  Right hand strength was slightly decreased.  An examination of the ring finger reveals no ankylosis with pain on proximal interphalangeal joint flexion of 90/110 degrees, metacarpophalangeal joint flexion of 60/90 degrees, and distal interphalangeal joint flexion of 40/70 degrees with pain, fatigue, weakness, lack of endurance, and incoordination.  Pain had the major impact on function.  There was an additional 10 percent limitation of motion to all ranges of motion after repetitive use testing.  X-ray studies of the right hand were normal.  The diagnoses included fracture of the right ring finger with residuals.

VA examination in June 2013 included a diagnosis of crush injury to the right ring finger.  He reported having had an injury to the finger during service in 1962 with subsequent nail deformity, pain, and inability to grab objects.  He stated these residuals resulted in him catching the finger in a machine in 1972 because he could not feel a drill coming down on the finger due to decreased sensation.  The examiner noted there was limitation of motion or evidence of painful motion to the right ring finger.  There was tenderness or pain to palpation of the joints or soft tissues of the right hand and 4/5 right hand grip strength.  There was no evidence of a scar, but the examiner noted the right ring finger tip was rectangular rather than round and the nail was hypertrophied, discolored, and was lifted up from the nail plate.  There was tenderness to palpation on the bilateral aspects of the proximal joint of the finger.  A June 2013 X-ray study revealed a deformed distal phalanx with enthesophytes.  The report noted the deformity of the tuft was consistent with the clinical history of a remote amputation to the distal phalanx.  There was no evidence of displaced fracture, bone destruction, or significant arthritis.  

The examiner found that the claimed condition was less likely incurred in or caused by the claimed in-service injury.  As rationale it was noted that there was no evidence of bone loss on the current X-ray study and that there was no limitation of motion of the right ring finger and the overall function of the hand was not limited.  The examiner opined that the Veteran's numbness and fingernail problems were less likely due to his in-service injury and were the result of his post-service industrial accident.  The in-service injury was found not to have caused him to have the post-service injury.  

VA examination in December 2015 found a current diagnosis of a right ring finger fracture was not warranted.  The examiner noted the Veteran had re-fracture his finger after service in 1972 and provided an interval history noting that he had no progression of symptoms since his 1972 injury.  He continued to have slight decrease in range of motion to the distal interphalangeal joint and hyperkeratotic fingernail that were unchanged since the last examination.  Range of motion was noted to be abnormal with no pain on motion or objective evidence of localized tenderness or pain to palpation of the joint or associated soft tissue.  There was no additional functional loss or range of motion after repetitive use testing.  There was no evidence of any scar related to the disorder and no impact of the disorder on his ability to perform any type of occupational task.  The examiner found the Veteran currently had no clinical evidence of a fracture of right ring finger.  It was noted he continued to have slight decreased flexion of the distal interphalangeal joint of the right ring finger and a hyperkeratotic nail that was unchanged from the previous evaluation and unchanged since his post-service re-injury.  The examiner stated it could not be determined if there was a differentiation between symptoms of the service-connected residuals of a fractured right ring finger and the post-service right ring finger injury.

Based upon a review of the record, the Board finds the persuasive evidence demonstrates the Veteran's service-connected residuals of a fractured right ring finger is manifested by no more than limitation of motion to the individual digit.  There is no evidence of any actual amputation or painful scarring due to the in-service injury.  The determinative matters in this case are medically and factually complex due to the injury shown to have been incurred in service and the subsequent and more severe post-service industrial injuries to the same finger.  The Board finds there is, however, no probative or competent evidence of a more severe impairment to the service-connected disability.  The medical evidence of record adequately represents the extent of the Veteran's service-connected disability.  The assigned schedular rating adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  A compensable rating is not warranted.

Consideration has been given to the Veteran's argument that the residuals of his post-service finger injury cannot excluded from his current rating.  It is also recognized that the 2015 VA examiner indicated that it was no longer possible to differentiate between the residuals of the Veteran's in-service and post-service finger injuries.  The Court has held that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

However, while service treatment records clearly show the Veteran sustained a fracture to the tuft of the bone at the distal proximal digit, subsequent service department and VA examinations dated prior to his March 1972 industrial accident revealed no residual sequelae and no actual amputation or scarring.  The overall medical evidence of record and the June 2013 VA examiner's opinion as to this matter are found to be persuasive.  Moreover, as indicated, the 2015 examiner clearly determined that were no present residuals to the fracture (and re-fracture) of the finger.  As such, consideration of alternative or higher schedular ratings under the criteria for 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 7804 (2016), is not warranted.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability nor to provide opinions as to whether he has residuals of a fractured right ring finger due to his service-connected disability that existed prior to his March 1972 post-service industrial accident or that either caused or made more severe his post-service injury disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  His only service-connected disability rating is 0 percent.  The Board further finds the evidence demonstrates his service-connected disability does not render him unable to secure and follow a substantially gainful occupation.  In fact, VA examinations have found no occupational impairment due to the right ring finger even with consideration of the additional nonservice-connected post-service occupational disability.  The degree of occupational impairment due to his service-connected disability is found to be adequately demonstrated by the evidence of record.  Therefore, entitlement to a TDIU is not warranted.


ORDER

Entitlement to a compensable rating for residuals of a fractured right ring finger is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


